
	
		II
		110th CONGRESS
		1st Session
		S. 577
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mrs. Feinstein (for
			 herself, Ms. Snowe,
			 Mr. Levin, Ms.
			 Cantwell, Mrs. Boxer,
			 Mr. Feingold, Mr. Bingaman, Mr.
			 Lieberman, Mr. Lautenberg,
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to add
		  a provision relating to reporting and recordkeeping for positions involving
		  energy commodities.
	
	
		1.Short titleThis Act may be cited as the
			 Oil and Gas Traders Oversight Act of
			 2007.
		2.Reporting and recordkeeping for positions
			 involving energy commodities
			(a)In generalSection 2(h) of the Commodity Exchange Act
			 (7 U.S.C. 2(h)) is amended by adding at the end the following:
				
					(7)Reporting and recordkeeping for positions
				involving energy commodities
						(A)DefinitionsIn this paragraph:
							(i)Domestic terminalThe term domestic terminal
				means a technology, software, or other means of providing electronic access
				within the United States to a contract, agreement, or transaction traded on a
				foreign board of trade.
							(ii)Energy commodityThe term energy commodity
				means a commodity or the derivatives of a commodity that is used primarily as a
				source of energy, including—
								(I)coal;
								(II)crude oil;
								(III)gasoline;
								(IV)heating oil;
								(V)diesel fuel;
								(VI)electricity;
								(VII)propane; and
								(VIII)natural gas.
								(iii)Reportable contractThe term reportable contract
				means—
								(I)a contract, agreement, or transaction
				involving an energy commodity, executed on an electronic trading facility,
				or
								(II)a contract, agreement, or transaction for
				future delivery involving an energy commodity for which the underlying energy
				commodity has a physical delivery point within the United States and that is
				executed through a domestic terminal.
								(B)Record
				keepingThe Commission, by
				rule, shall require any person holding, maintaining, or controlling any
				position in any reportable contract under this section—
							(i)to maintain such records as directed by the
				Commission for a period of 5 years, or longer, if directed by the Commission;
				and
							(ii)to provide such records upon request to the
				Commission or the Department of Justice.
							(C)Reporting of positions involving energy
				commoditiesThe Commission
				shall prescribe rules requiring such regular or continuous reporting of
				positions in a reportable contract in accordance with such requirements
				regarding size limits for reportable positions and the form, timing, and manner
				of filing such reports under this paragraph, as the Commission shall
				determine.
						(D)Other rules not affected
							(i)In generalExcept as provided in clause (ii), this
				paragraph does not prohibit or impair the adoption by any board of trade
				licensed, designated, or registered by the Commission of any bylaw, rule,
				regulation, or resolution requiring reports of positions in any agreement,
				contract, or transaction made in connection with a contract of sale for future
				delivery of an energy commodity (including such a contract of sale), including
				any bylaw, rule, regulation, or resolution pertaining to filing or
				recordkeeping, which may be held by any person subject to the rules of the
				board of trade.
							(ii)ExceptionAny bylaw, rule, regulation, or resolution
				established by a board of trade described in clause (i) shall not be
				inconsistent with any requirement prescribed by the Commission under this
				paragraph.
							(E)Contract, agreement, or transaction for
				future deliveryNotwithstanding sections 4(b) and 4a, the
				Commission shall subject a contract, agreement, or transaction for future
				delivery in an energy commodity to the requirements established by this
				paragraph.
						.
			(b)Conforming amendmentsSection 4a(e) of the Commodity Exchange Act
			 (7 U.S.C. 6a(e)) is amended—
				(1)in the first sentence—
					(A)by inserting or by an electronic
			 trading facility operating in reliance on section 2(h)(3) after
			 registered by the Commission; and
					(B)by inserting electronic trading
			 facility, before or such board of trade; and
					(2)in the second sentence, by inserting
			 or by an electronic trading facility operating in reliance on section
			 2(h)(3) after registered by the Commission.
				
